Citation Nr: 0408992	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from March 1943 to October 
1945.  

In March 2000, the Board of Veterans Appeals (Board), in 
part, denied the veteran's claim for TDIU.  The veteran and 
his representative were provided a copy of that decision and 
did not appeal.  

This matter comes before the Board on appeal from a September 
2001 decision by the RO which denied entitlement to TDIU.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran is seeking a TDIU.  He was afforded VA medical 
examinations in May 2003 and October 2003.  Both examination 
reports noted that the claims folder was NOT available for 
review.  It has long been held by United States Court of 
Appeals for Veterans Claims that the veteran is entitled to 
have his complete record before the examiner.  "We believe 
that fulfillment of the statutory duty to assist here 
included the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that evaluation of the claimed 
disability will be a fully informed one."  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for his knees or 
left wrist since February 2001.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
bilateral knee a.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The physician is requested 
to comment on any unusual physical 
effects preventing the usual amount of 
success in overcoming the handicap of 
disability and to the effect of 
combinations of disability.  The examiner 
should indicate whether there is total 
disability solely as a result of service-
connected disabilities which is 
sufficient to render it impossible for 
the veteran to follow a substantially 
gainful occupation.  Complete reasons and 
bases are to be provided for the opinion 
rendered.   

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




